                                             Case 5:20-cv-09415-BLF Document 16 Filed 06/14/21 Page 1 of 6




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9                            NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         KEN COOPER,
                                  11                                                     Case No. 20-09415 BLF (PR)
                                                        Plaintiff,
                                  12                                                     ORDER STRIKING NON-
Northern District of California




                                                  v.                                     COGNIZABLE CLAIMS; OF
 United States District Court




                                  13                                                     SERVICE; DIRECTING
                                                                                         DEFENDANTS TO FILE
                                  14     KATHLEEN ALLISON, et al.,                       DISPOSITIVE MOTION OR NOTICE
                                                                                         REGARDING SUCH MOTION;
                                  15                   Defendants.                       INSTRUCTIONS TO CLERK
                                  16

                                  17

                                  18           Plaintiff filed the instant pro se civil rights action pursuant to 42 U.S.C. § 1983
                                  19   against the officials and employees at San Quentin State Prison (“SQSP”) where he is
                                  20   currently incarcerated, officials of the California Department of Corrections and
                                  21   Rehabilitation (“CDCR”), and officials at another prison. Dkt. No. 4. The Court screened
                                  22   the amended complaint and granted leave to amend to correct various deficiencies. Dkt.
                                  23   No. 14. Plaintiff was also advised that in the alternative, he may file notice that he wishes
                                  24   to proceed solely on the Eighth Amendment claim, and strike all other claims from the
                                  25   action. Id. at 9. Plaintiff has filed notice that he wishes to pursue this latter course of
                                  26   action. Dkt. No. 15. Accordingly, the Court will order service on Defendants on the
                                  27   cognizable claim and strike all other claims from the amended complaint.
                                  28   ///
                                            Case 5:20-cv-09415-BLF Document 16 Filed 06/14/21 Page 2 of 6




                                   1                                          DISCUSSION
                                   2   A.     Standard of Review
                                   3          A federal court must conduct a preliminary screening in any case in which a
                                   4   prisoner seeks redress from a governmental entity or officer or employee of a
                                   5   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                   6   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                   7   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                   8   from such relief. See id. § 1915A(b)(1),(2). Pro se pleadings must, however, be liberally
                                   9   construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                  10          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                  11   elements: (1) that a right secured by the Constitution or laws of the United States was
                                  12   violated, and (2) that the alleged violation was committed by a person acting under the
Northern District of California
 United States District Court




                                  13   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                  14   B.     Plaintiff’s Claims
                                  15          In an initial screening order, the Court found the amended complaint set forth the
                                  16   following cognizable claim:
                                  17                 Based on the remaining allegations, the amended complaint states an
                                  18          Eighth Amendment deliberate indifference claim against unsafe conditions
                                              at SQSP. See Farmer v. Brennan, 511 U.S. 825, 832, 834 (1994). This
                                  19          claim shall proceed against the named individuals who were involved in the
                                              decision to transfer CIM based on the following allegations: (1) inmates
                                  20
                                              who were already exposed to COVID-19 were not tested prior to their
                                  21          transfer out of CIM; (2) these potentially infected inmates were transported
                                              to SQSP in conditions that did not comply with recommended social
                                  22          distancing protocols, increasing the likelihood of further spread; (3) CIM
                                  23          inmates were exposed to the SQSP population without additional safety
                                              protocols in place; and (4) the failure by SQSP to properly quarantine
                                  24          infected inmates during the outbreak resulted in Plaintiff contracting
                                              COVID-19 and suffering its ill effects within one month after the transfer.
                                  25
                                       Dkt. No. 14 at 8.
                                  26
                                              Based on Plaintiff’s election, this action will proceed on the Eighth Amendment
                                  27

                                  28                                                 2
                                           Case 5:20-cv-09415-BLF Document 16 Filed 06/14/21 Page 3 of 6




                                   1   claim. All other claims shall be stricken from the complaint.
                                   2

                                   3                                        CONCLUSION
                                   4          For the reasons state above, the Court orders as follows:
                                   5          1.     This action shall proceed on the Eighth Amendment claim for deliberate
                                   6   indifference against unsafe conditions at SQSP due to COVID-19. All other claims are
                                   7   stricken from the complaint.
                                   8          2.     The following defendants at the CDCR, SQSP, and CIM shall be served:
                                   9                 a.     Kathleen Allison, Director of the CDCR
                                  10                 b.     Ralph Diaz, Secretary of the CDCR
                                  11                 c.     Ron Davis, Associate Director of Reception Centers for the CDCR
                                  12                 d.     R. Steven Tharratt, Director of Medical Services for the CDCR
Northern District of California
 United States District Court




                                  13                 e.     Dr. Joseph Bick, Director of CCHCS for the CDCR
                                  14                 f.     Clark Kelso, Federal Receiver
                                  15                 g.     Ron Broomfield, Acting Warden of SQSP
                                  16                 h.     Dr. A. Pachynski, Chief Medical Officer at SQSP
                                  17                 i.     Clarence Cryer, Healthcare Chief Executive Director at SQSP
                                  18                 j.     Dr. L. Escobell, Chief Medical Officer at CIM
                                  19                 k.     Dean Borders, Warden of CIM
                                  20          Service on the listed defendant(s) shall proceed under the California Department of
                                  21   Corrections and Rehabilitation’s (CDCR) e-service program for civil rights cases from
                                  22   prisoners in CDCR custody. In accordance with the program, the clerk is directed to serve
                                  23   on CDCR via email the following documents: the operative complaint, and any
                                  24   attachments thereto, Dkt. No. 9, a copy of the court’s “Order of Partial Dismissal and
                                  25   Dismissal with Leave to Amend, Dkt. No. 14, this order of service, a CDCR Report of E-
                                  26   Service Waiver form and a summons. The clerk also shall serve a copy of this order on the
                                  27   plaintiff.
                                  28                                                3
                                          Case 5:20-cv-09415-BLF Document 16 Filed 06/14/21 Page 4 of 6




                                   1          No later than 40 days after service of this order via email on CDCR, CDCR shall
                                   2   provide the court a completed CDCR Report of E-Service Waiver advising the court
                                   3   which defendant(s) listed in this order will be waiving service of process without the need
                                   4   for service by the United States Marshal Service (USMS) and which defendant(s) decline
                                   5   to waive service or could not be reached. CDCR also shall provide a copy of the CDCR
                                   6   Report of E-Service Waiver to the California Attorney General’s Office which, within 21
                                   7   days, shall file with the court a waiver of service of process for the defendant(s) who are
                                   8   waiving service.
                                   9          Upon receipt of the CDCR Report of E-Service Waiver, the clerk shall prepare for
                                  10   each defendant who has not waived service according to the CDCR Report of E-Service
                                  11   Waiver a USM-205 Form. The clerk shall provide to the USMS the completed USM-205
                                  12   forms and copies of this order, the summons and the operative complaint for service upon
Northern District of California
 United States District Court




                                  13   each defendant who has not waived service. The clerk also shall provide to the USMS a
                                  14   copy of the CDCR Report of E-Service Waiver.
                                  15          3.     No later than ninety-one (91) days from the date this order is filed,
                                  16   Defendants shall file a motion for summary judgment or other dispositive motion with
                                  17   respect to the claims in the complaint found to be cognizable above.
                                  18                 a.     Any motion for summary judgment shall be supported by adequate
                                  19   factual documentation and shall conform in all respects to Rule 56 of the Federal Rules of
                                  20   Civil Procedure. Defendants are advised that summary judgment cannot be granted, nor
                                  21   qualified immunity found, if material facts are in dispute. If any Defendant is of the
                                  22   opinion that this case cannot be resolved by summary judgment, he shall so inform the
                                  23   Court prior to the date the summary judgment motion is due.
                                  24                 b.     In the event Defendants file a motion for summary judgment, the
                                  25   Ninth Circuit has held that Plaintiff must be concurrently provided the appropriate
                                  26   warnings under Rand v. Rowland, 154 F.3d 952, 963 (9th Cir. 1998) (en banc). See
                                  27   Woods v. Carey, 684 F.3d 934, 940 (9th Cir. 2012).
                                  28                                                 4
                                          Case 5:20-cv-09415-BLF Document 16 Filed 06/14/21 Page 5 of 6




                                   1          4.      Plaintiff’s opposition to the dispositive motion shall be filed with the Court
                                   2   and served on Defendants no later than twenty-eight (28) days from the date Defendants’
                                   3   motion is filed.
                                   4          Plaintiff is also advised to read Rule 56 of the Federal Rules of Civil Procedure and
                                   5   Celotex Corp. v. Catrett, 477 U.S. 317 (1986) (holding party opposing summary judgment
                                   6   must come forward with evidence showing triable issues of material fact on every essential
                                   7   element of his claim). Plaintiff is cautioned that failure to file an opposition to
                                   8   Defendants’ motion for summary judgment may be deemed to be a consent by Plaintiff to
                                   9   the granting of the motion, and granting of judgment against Plaintiff without a trial. See
                                  10   Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (per curiam); Brydges v. Lewis, 18
                                  11   F.3d 651, 653 (9th Cir. 1994).
                                  12          5.      Defendants shall file a reply brief no later than fourteen (14) days after
Northern District of California
 United States District Court




                                  13   Plaintiff’s opposition is filed.
                                  14          6.      The motion shall be deemed submitted as of the date the reply brief is due.
                                  15   No hearing will be held on the motion unless the Court so orders at a later date.
                                  16          7.      All communications by the Plaintiff with the Court must be served on
                                  17   Defendants, or Defendants’ counsel once counsel has been designated, by mailing a true
                                  18   copy of the document to Defendants or Defendants’ counsel.
                                  19          8.      Discovery may be taken in accordance with the Federal Rules of Civil
                                  20   Procedure. No further court order under Federal Rule of Civil Procedure 30(a)(2) or Local
                                  21   Rule 16-1 is required before the parties may conduct discovery.
                                  22          9.      It is Plaintiff’s responsibility to prosecute this case. Plaintiff must keep the
                                  23   court informed of any change of address and must comply with the court’s orders in a
                                  24   timely fashion. Failure to do so may result in the dismissal of this action for failure to
                                  25   prosecute pursuant to Federal Rule of Civil Procedure 41(b).
                                  26          10.     Extensions of time must be filed no later than the deadline sought to be
                                  27   extended and must be accompanied by a showing of good cause.
                                  28                                                   5
                                           Case 5:20-cv-09415-BLF Document 16 Filed 06/14/21 Page 6 of 6




                                   1            IT IS SO ORDERED.
                                   2   Dated: __June 14, 2021__________           ________________________
                                                                                  BETH LABSON FREEMAN
                                   3
                                                                                  United States District Judge
                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24
                                       Order of Service
                                  25   PRO-SE\BLF\CR.20\09415Cooper_svc

                                  26

                                  27

                                  28                                          6
